DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Frequently Asked Questions by Topic: FFM Account Transfer Flat Files
December 11, 2013
Q1: Can states rely on the information contained in the enhanced flat files?
A1: We believe these files have information that states can rely on. As with any transmission
of data or logic process, discrepancies may arise. However, we have done quality reviews and
continue to act on reports of issues as quickly as possible by investigating them and introducing
systems fixes as needed. We are continuing our testing and quality assurance efforts as well.
We expect that states will be doing the same on accounts transferred from states to the FFM.
We will continue to rely on our daily desk officer calls and our SOTA process to follow up with
states on any questions that may arise.
Q2: What happens if there is a conflict between information in the flat file and information
about the same individual that is already in the state’s systems?
A2: As applicant information is entered into state systems, there will be some applicants that
will be known to the system, such as people who previously applied to or enrolled in Medicaid,
family members of current beneficiaries, and possibly beneficiaries of other human services
programs. If, based on this information known to the system, the state finds information that
indicates the individual is unlikely to be eligible for Medicaid under MAGI rules, then the state
may treat such information as an inconsistency. Just as states are not enrolling applicants on
the flat file who have an inconsistency in their income or residency information based on FFM
verification without further evaluation, states may also not enroll applicants based on the flatfile data for whom there are discrepancies based on state system information. We will work
with states that would like to pursue other options for dealing with information found in state
systems when entering individuals from the flat file.
Q3: What action may the state take if the state believes there is another basis for excluding
an individual from flat file-based enrollment based on state analysis or external information?
A3: If the state would like to exclude individuals from enrollment based on the flat file, please
reach out to CMCS to discuss the state’s options. Our goal in offering this flat file option is to
provide an additional avenue for enrollment and we will work with states on how they might
best maximize the use of these files.

Q4: What if a state later determines that a person enrolled based on information in the flat
file is not eligible for Medicaid or CHIP?
A4: In a letter dated November 29, 2013, (see http://www.medicaid.gov/Federal-PolicyGuidance/downloads/SHO-13-008.pdf) CMS offered states the opportunity to apply for a
waiver under section 1902(e)(14)(A) of the Social Security Act to allow them to make temporary
enrollment decisions based on the information included in the flat file. So, as long as states
follow the procedures outlined in the guidance and other applicable rules with respect to
eligibility and claiming, federal funding is available for this temporary enrollment. Individual’s
circumstances might change and other factors might arise that could change the outcome of
the eligibility determination once the state evaluates eligibility based on the full account
transfer. Federal funding is not at risk for states that follow appropriate procedures to enroll
beneficiaries based on the FFM’s determination or assessment of eligibility.
Q5: We understand that if we use the expanded flat file for enrollment, applicants are eligible
to receive Medicaid for 90 days for assessment states and that we will run them through a
MAGI-based determination in the future. If we enroll someone based on the flat file, and
then become aware of additional information regarding the individual’s eligibility before we
receive the full account transfer, do we need to act on that information?
A5: Since the waiver is a temporary grant of authority, if changes in circumstance are reported
then states have the flexibility to choose to act on reported changes immediately or wait until
the full determination occurs. If a state has the capability to review and process the changes
reported they can do so, and if a state does not wish to act upon reported changes during this
temporary waiver period that is also permissible. States should discuss with CMS how to
document the state’s policy regarding changes in circumstance in the waiver request.
Q6: If an application contains a household which is a mixed case with MAGI and non-MAGI
individuals, how should the state process enrollment in this situation?
A6: Because the Federally Facilitated Marketplace (FFM) is providing eligibility
determinations/assessments for Medicaid under the MAGI standard, the state can process
enrollment for MAGI individuals under the waiver authority. Since the FFM is providing nonMAGI applicant referrals on the expanded flat file, the state would act upon the non-MAGI
referrals in the same manner as it would through the account transfer service.
Q7: What are the security requirements for receiving and acting upon the expanded flat file?
Can we follow processes consistent with paper applications (logging starts once the
information is entered into the eligibility system)?

2

A7: Yes, all the regulations and security constraints that apply to paper applications are
necessary with the expanded flat file. The state would need to maintain the same level of
security for the expanded flat file as they would in regard to paper applications.
Q8: What if an account contains an out of state address?
A8: Applicants can apply for whatever state they choose. Sometimes someone will want to file
an application for a state they don't currently live in. For example, if they are temporarily
residing outside the state or have a family member or tax dependent that needs coverage who
lives there. When an applicant applies on the Federally Facilitated Marketplace (FFM), they
provide their home address and that information is used to validate the eligibility criteria of
state residency during the eligibility determination process. If an applicant does not indicate
they have a home address in the state they are applying to, and they do not indicate they are
temporarily absent from the state, they will be denied Medicaid, CHIP and APTC for that state
in accordance with state and federal rules. However, an applicant can always request a full
determination, and in doing so, the account is transferred to the state indicated. In order to
respond, the state will need to verify residency, and approve or deny Medicaid as applicable.
Q9: What if there is an account for someone who is already enrolled in Medicaid?
A9: The flat file contains only accounts that have been determined/assessed as eligible for
Medicaid or referred for a full determination at the applicant’s request. If an individual applies
at the FFM, is potentially eligible for Medicaid based on income, and does not indicate that he
or she is currently enrolled in Medicaid, the FFM does not check for other coverage. The state
would do a check with its system as they do when an applicant applies directly to the state and
take appropriate action if the person is already enrolled.
Q10: What if I encounter an account that does not appear to fit into any of a state’s eligibility
coverage groups?
A10: Applicants that indicate they have a disability, need long-term care or are over age 65 are
always referred to the Medicaid agency for a determination on a non-MAGI basis, regardless of
income and household composition, since the FFM is evaluating eligibility for MAGI-based
eligibility groups only. Additionally, applicants may always request a full Medicaid
determination at the end of the application process. In assessment states, the Medicaid agency
will do a final determination of eligibility for these applicants, whereas in determination states,
the Medicaid agency just needs to follow up for a non-MAGI determination. The expanded flat
file will contain a specific indicator showing if the applicant requested a full determination.

3

Q11: What if I encounter an account with a long Application_ID or Member_ID?
A11: This issue has been identified to be resolved but the state can proceed to enroll these
accounts. The expanded flat file will contain several other fields giving enough information to
effectuate enrollment while this issue is resolved. We will work with states that believe they
have a problem proceeding to enroll these applicants.

4

